1. Sri Lanka: follow-up of the UN report (
Mr President, speaking on behalf of Véronique De Keyser, I should like to move an oral amendment to paragraph 13, which would read:
'Calls on the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy, the Council and the Commission to support further efforts to strengthen the process of accountability in Sri Lanka and to support the UN report, in particular the immediate establishment of an international justice mechanism'.
Mr President, we had long-drawn-out negotiations involving six political groups on this particular resolution. It is a compromise resolution and obviously it contains elements that many of us wish were not in it, and indeed it excludes elements that many of us wish were in it. But the agreement among the six political groups was that there would be no amendments - oral, written or in any other form - and therefore I think it is a breach of the understanding, and makes a nonsense of the negotiations, if we now have an amendment put forward in this way. We should therefore reject this amendment.